Citation Nr: 1219584	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and depression.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Amrit Sidhu, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from August 1964 to April 1967.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals  Board) from an August 2006 rating decision of the VA Regional Office (RO) in Seattle, Washington, which denied service connection for various conditions, including bilateral knee disability and PTSD.  The Veteran subsequently relocated to within the jurisdiction of the Manila, Philippines, RO.  He has clarified the matters being appealed to those as listed on the title page of this Remand.  The case was previously remanded in April 2010.

More recently, in February 2012, the Veteran's representative notified VA that the Veteran had moved back to Washington state, and requested that the claims folder be transferred to the Seattle RO. 

The issue of service connection for gout was raised by the Veteran in his July 2007 notice of disagreement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In reviewing the file, the Board observes that there is an outstanding Travel Board hearing request.  Specifically, in a VA Form 9 dated December 21, 2008, the Veteran's representative stated that the Veteran did not want a Board hearing.  However, in a VA Form 9 dated December 22, 2008, and signed by the Veteran, he stated that he wanted a hearing to be held at the RO before a member of the Board (i.e., Travel Board hearing).  


The Board finds that under the circumstances presented by this case, the Veteran's later hearing request is dispositive.  By statute, "[t]he Board shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b); see 38 C.F.R. § 20.700(a).  For that reason, due process requires that hearing requests be honored unless expressly withdrawn.  He has recently moved back to Washington State, which may make it easier for the Veteran's representative to also attend the hearing, if desired.  

Moreover, the Veteran may feel a need to speak in person to a member of the Board (now known as Veterans Law Judge).  In this regard, there have been some problems in the development of his appeal.  In July 2008, a year after he filed his notice of disagreement, he wrote to the VA, for the second time informing VA of his move to the Philippines, and requesting follow-up on his claim.  A hand-written notation indicates a statement of the case was sent in August 2008, but there is no copy of such in the claims file.  He was sent a statement of the case in October 2008, but this was obviously incomplete; the only issue addressed was service connection for PTSD, and the Reasons and Bases section stopped in the middle of a sentence.  

The subsequent supplemental statement of the case dated in January 2009 was still limited to the issue of service connection for PTSD, omitting the other issues of service connection for other acquired psychiatric disability (which was not addressed by the RO until the February 2011 SSOC), as well as service connection for a left knee disability.  The issue of service connection for a left knee disability was first addressed in a statement of the case in January 2009; although the representative's substantive appeal dated in February 2009 did not request a hearing, in order to facilitate a more efficient review of the appeal, the Board believes that the Veteran should be afforded an opportunity to present testimony as to both issues.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, pursuant to his substantive appeal dated December 22, 2008, to be held at the Seattle RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


